DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 08/31/22, with respect to the rejections of claims 1-15 and 17-20  under 35 U.S.C. 112(b) have been fully considered and are persuasive.  Applicant has amended the claims to address the issues set forth by the Examiner in Paragraphs 4-6 of the Non-Final Rejection mailed 03/03/22. See claims and page 7 of Applicant’s Remarks. Therefore the rejection has been withdrawn.

Applicant’s arguments, filed 08/31/22, with respect to the rejections of claims 1-7 and 13-16  under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2013/0175266) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “wherein the upper cover connects to the lower cover with a hinge located on an edge of the lower cover” and then argued that this feature is not taught by the prior art Ellis. See page 8 of Applicant’s Remarks.  The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 
Applicant’s arguments, filed 08/31/22, with respect to the rejections of claims 1-3 and 13-20 under 35 U.S.C.  102(a)(1) as being anticipated by Dorn et al. (US 4,927,605) have been fully considered and are persuasive.  Applicant has amended claim 1 to recite “wherein the upper cover connects to the lower cover with a hinge located on an edge of the lower cover” and then argued that this feature is not taught by the prior art Dorn.  See page 9 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made below. 
Applicant’s arguments, filed 08/31/22, with respect to the rejections of claims under 35 U.S.C. 102(a)(1) as being anticipated by Katz (US 2005/0032239) have been fully considered but they are not persuasive.  Applicant has amended claim 1 to recite “wherein the upper cover connects to the lower cover with a hinge located on an edge of the lower cover” and then argued that this feature is not taught by the prior art Katz.  See pages 8-9 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made below. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rinaldo (WO 2011/073729). Rinaldo teaches container for medical tests.  The device is shown in Figures 1-2 and described on pages 1-3. 
Regarding claims 1-3 and 21 – As shown in the Figures,  Rinaldo teaches a container assembly  that includes a container (C) and lid.  The lid is comprised of an upper cover (lid H) and lower cover (stopper T).  The lower cover (stopper T) includes a bottom with a needle holder (seat S) and a needle assembly (adapter A) comprising a downward extending blunt sample inlet (tube N) and upwardly extending needle (needle G). Rinaldo further teaches the upper cover (lid H) is connected to an edge of the lower cover (Stopper T) by a hinge in the Figures, page 3, lines 9-18. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4 , 14-16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2013/0175266) in view of Rinaldo (WO 2011/073729). Ellis teaches a container assembly.  The device is best shown in the Figures and described in Paragraphs 0031-0052. 
Regarding claims 1, 2, 3, and 21 — As shown in Figures 1-3C, Ellis teaches a container assembly (20) that includes a container (22) and lid (24). The lid (24) includes a bottom with a needle holder (receptacle 52) extending downward from the bottom and a needle assembly (cannula 80) comprising a downward extending blunt sample inlet (second end 84) and upwardly extending needle (first end 82). Ellis does not teach an upper cover connected to the lower cover with a hinge located on an edge of the lower cover. 
Rinaldo teaches container for medical tests.  The device is shown in Figures 1-2 and described on pages 1-3. As shown in the Figures,  Rinaldo teaches a container assembly  that includes a container (C) and lid.  The lid is comprised of an upper cover (lid H) and lower cover (stopper T).  The lower cover (stopper T) includes a bottom with a needle holder (seat S) and a needle assembly (adapter A) comprising a downward extending blunt sample inlet (tube N) and upwardly extending needle (needle G). Rinaldo further teaches the upper cover (lid H) is connected to an edge of the lower cover (Stopper T) by a hinge in the Figures, page 3, lines 9-18. The upper cover (lid H) covers the seat (S) which prevents contamination of the seat area and also prevents exposure to the needle (G) in the seat (S). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the upper cover (lid H) from Rinaldo with the device of Ellis. One of ordinary skill in the art would add the upper cover to Ellis in order to prevent contamination of the needle area and also prevent exposure to the needle as taught by Rinaldo. 
Regarding claim 4 — Ellis discloses a needle cover (sleeve member 28) in Figures 3A-4A and Paragraphs 0038-0043. 
Regarding claims 14 and 15 — As shown in Figures 3A, 4A, 5, and 6, Ellis teaches a needle assembly (cannula 80) having an upwardly extending needle (first end 82) and a downward blunt sample inlet (second end 84) having a diameter greater than the diameter of the needle (first end 82). Claim 15 recites the limitation of “sample inlet extends downward to within 5, 4, 3, 2 or 1 mm of the sample cups bottom”. The Examiner submits the sample cup is not part of the claimed device. Therefore, the limitation of claim 15 directed to the sample cup has not been given patentable weight by the Examiner.
Regarding method claim 16 — Ellis teaches a method that includes the step of retrieving a sample from a specimen cup capped with a needle lid comprising an upper cover (shield 26) and lower cover (lid 24), wherein the lower cover (lid 24) includes a bottom with a needle holder (receptacle 52) extending downward from the bottom and a needle assembly (cannula 80), by placing a collection tube (200) on the needle assembly (cannula 80) and then drawing fluid into the collection tube (200). See Figures 4A-6 and Paragraphs 0045-0049.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2013/0175266) in view of Rinaldo (WO 2011/073729), and further in view of Yu et al. (US 5,254,314). Ellis and Rinaldo, as combined above in Paragraphs 13-18, teach every element of claims 5-7 except for the snaplock features. Rinaldo teaches a friction fit between the lid (H) and stopper (T) but does not specifically recite a snap fit. Yu teaches a microcentrifuge tube (10).  The tube (10) is best shown in Figures 1-2 and described in column 2. The tube (10) includes a lid (16) attached to the tube (10) by a hinge (plastic strip 18).  The lid includes a plug feature (24) having an expanded circumference (25) that mates with a protrusion of the tube (12) to secure the lid (16) to the opening (20) of the tube (10).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the securing features from the hinge closure Yu with the combined device of Ellis and Rinaldo.  One of ordinary skill in the art would add securing features to secure the lid to the opening as taught by Yu.
Regarding claims 6 and 7 – Ellis teaches threads (70) on the flange (50) of the lower cover (lid 24) that mate with threads (40) on the container (22) in Figure 3A and Paragraph 0036.

Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2013/0175266) in view of Rinaldo (WO 2011/073729) and Yu et al. (US 5,254,314), and further in view of Lei (US 2018/0103926).  Ellis, Rinaldo and Yu, as combined above in Paragraphs 19-20, teach every element of claims 8-12 except for the seal element. Lei teaches a test device for holding a fluid to be tested. The device is best shown in Figures 1-2 and described in Paragraphs 0008-0030 and 0037-0047. The device includes a barrel body (2), barrel lid (1) and liquid washing blocker (4) having a width that is greater than the wall thickness at the opening of the barrel body (2). The liquid blocking washer (4) is arranged between the barrel lid (1) and barrel body (2) during engagement of the lid with the body to provide a liquid tight seal and to also reduce friction between the barrel lid (1) and barrel body (2). See Paragraph 0011. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the liquid blocking washer from Lei with the combined device of Ellis, Rinaldo and SNAP REF. One of ordinary skill in the art at the time of the invention would add the liquid blocking washer to Ellis to provide an improved liquid tight seal and to reduce friction between the lid and container elements as taught by Lei.
Regarding claim 9 — Ellis shows a threaded leak tight connection on the cannula wall portion (86) of the cannula (80) in Figures 3A, 4A, 5, 6, 9A, 10A, 11, and 12.
Regarding claims 10, 11 and 12 — As shown in Figures 3A, 4A, 5, and 6, Ellis teaches a needle assembly (cannula 80) having an upwardly extending needle (first end 82) and a downward blunt sample inlet (second end 84) having a diameter greater than the diameter of the needle (first end 82). Claim 11 recites the limitation of “sample inlet extends downward to within 5, 4, 3, 2 or 1 mm of the sample cups bottom”. The Examiner submits the sample cup is not part of the claimed device. Therefore, this limitation has not been given patentable weight by the Examiner.

Claims 1-4 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2005/0032239) in view of Rinaldo (WO 2011/073729). Katz teaches a biological fluid collection and sampling container.  The device is best shown in Figures 1-2 and described in Paragraph 0017-0046. 
Regarding claims 1, 2, 3, and 21 — As shown in Figures 1-2, Katz teaches a container assembly (1) that includes a container (cup 2) and lid (3).  The lid (3) a bottom with a needle holder (cannula 10) extending downward from the bottom and a needle assembly comprising a downward extending blunt sample inlet (lower end 14) and upwardly extending needle (needle 12). Katz does not teach an upper cover connected to the lower cover with a hinge located on an edge of the lower cover. 
Rinaldo teaches container for medical tests.  The device is shown in Figures 1-2 and described on pages 1-3. As shown in the Figures,  Rinaldo teaches a container assembly  that includes a container (C) and lid.  The lid is comprised of an upper cover (lid H) and lower cover (stopper T).  The lower cover (stopper T) includes a bottom with a needle holder (seat S) and a needle assembly (adapter A) comprising a downward extending blunt sample inlet (tube N) and upwardly extending needle (needle G). Rinaldo further teaches the upper cover (lid H) is connected to an edge of the lower cover (Stopper T) by a hinge in the Figures, page 3, lines 9-18. The upper cover (lid H) covers the seat (S) which prevents contamination of the seat area and also prevents exposure to the needle (G) in the seat (S). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the upper cover (lid H) from Rinaldo with the device of Katz. One of ordinary skill in the art would add the upper cover to Katz in order to prevent contamination of the needle area and also prevent exposure to the needle as taught by Rinaldo. 
Regarding claims 4 — Katz discloses a needle cover (elastic cover 13) in Figures 1-2 and Paragraphs 0040-0043.
Regarding method claims 16-20 — Katz teaches a method that includes the step of retrieving a sample from a specimen cup (cup 2) capped with a needle lid comprising an upper cover (cap 5) and lower cover (lid 3), wherein the lower cover (lid 3) includes a bottom with a needle holder (cannula 10) extending downward from the bottom and a needle assembly (needle 12 and lower end 14), by placing an evacuated test tube on the needle assembly and then drawing fluid into the evacuated test tube. See Paragraphs 0039-0042.
Regarding claim 17 — Katz discloses retrieving the sample with a probe without exposing the user to the sample and then testing the sample in Paragraphs 0039-0042.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Katz (US 2005/0032239) in view of Rinaldo (WO 2011/073729), and further in view of Yu et al. (US 5,254,314). Katz and Rinaldo, as combined in Paragraphs 24-29 above, teach every element of claims 5-7 except for the snaplock features.  Rinaldo teaches a friction fit between the lid (H) and stopper (T) but does not specifically recite a snap fit. Yu teaches a microcentrifuge tube (10).  The tube (10) is best shown in Figures 1-2 and described in column 2. The tube (10) includes a lid (16) attached to the tube (10) by a hinge (plastic strip 18).  The lid includes a plug feature (24) having an expanded circumference (25) that mates with a protrusion of the tube (12) to secure the lid (16) to the opening (20) of the tube (10).  The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the securing features from the hinge closure Yu with the combined device of Katz and Rinaldo.  One of ordinary skill in the art would add securing features to secure the lid to the opening as taught by Yu.  
Regarding claim 6 and 7 – Katz teaches a threaded lid for receiving a specimen cup in Figures 1-2 and Paragraph 0038. 

Claims 1-3 and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dorn et al.  (US 4,927,605) in view of Rinaldo (WO 2011/073729).  Dorn teaches a biological fluid collection and sampling container. The embodiment of the device most relevant to the instant claims is shown in Figures 1-3 and described in columns 5-6.
Regarding claims 1, 2, 3 and 21 — As shown in Figures 1-3, Dorn teaches a container assembly (10) that includes a container (cup 12) and lid. The lid includes an upper cover (cover 18) and lower cover (lid 14). The lower cover (lid 14) includes a bottom with a needle holder (support chamber 28) extending downward from the bottom and a needle assembly (column 30 with needle 22) comprising a downward extending blunt sample inlet (channel in hollow column 30) and upwardly extending needle (needle 22).  Dorn does not teach an upper cover connected to the lower cover with a hinge located on an edge of the lower cover. 
Rinaldo teaches container for medical tests.  The device is shown in Figures 1-2 and described on pages 1-3. As shown in the Figures,  Rinaldo teaches a container assembly  that includes a container (C) and lid.  The lid is comprised of an upper cover (lid H) and lower cover (stopper T).  The lower cover (stopper T) includes a bottom with a needle holder (seat S) and a needle assembly (adapter A) comprising a downward extending blunt sample inlet (tube N) and upwardly extending needle (needle G). Rinaldo further teaches the upper cover (lid H) is connected to an edge of the lower cover (Stopper T) by a hinge in the Figures, page 3, lines 9-18. The upper cover (lid H) covers the seat (S) which prevents contamination of the seat area and also prevents exposure to the needle (G) in the seat (S). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the attached upper cover (lid H) from Rinaldo with the device of Dorn. Dorn teach a peel off cover that includes adhesive.  One of ordinary skill in the art at the time would add the upper cover having the hinge connecting the upper cover to the lower cover in order to keep and reuse the upper cover without the use of peel off adhesive as taught by Rinaldo.
Regarding method claims 16-20 — Dorn teaches a method that includes the step of retrieving a
sample from a specimen cup (cup 12) capped with a needle lid comprising an upper cover (cover 18) and
lower cover (lid 14), wherein the lower cover (lid 14) includes a bottom with a needle holder (support
chamber 28) extending downward from the bottom and a needle assembly (column 30 with needle 22),
by placing a vacuum tube (16) on the needle assembly and then drawing fluid into the vacuum tube (16).
See Figures 1-2 and columns 5-6.
Regarding claim 17 — Dorn teaches using drug analysis reagents to test the sample in column 3,
lines 1-5 and column 5, lines 49-51.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        October 22, 2022

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798